DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Pesage (FR 2932260 A1). With respect to claim 1, the Presage reference discloses a device for determining the weight of a vehicle (Abs.) configured to obtain a set of weights derived from in-motion weighing of the vehicle on a weighing bridge (“…the measurements on the two weighing elements are carried out dynamically, that is to say that the vehicle does not stop for weighing and runs at low speed.”), wherein the weighing bridge accommodates two or more axles of the vehicle (Figs. 3-7), and wherein the set of weights comprises: a weight representing a first single axle, a weight representing a second single axle (secondary weighing element 4 weighs each axle individually), and at least one weight representing two or more axles of the vehicle (main weighing element 3 weighs the entire truck); select one or more weights in the set of weights such that the one or more selected weights together represent all axles of the vehicle and each axle of the vehicle is only represented once; determine a total weight of the vehicle based on the one or more selected weights (the computer determines a total weight of the vehicle from weight readings from the three weighing elements).



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodac (US PGPub # 2006/0137914). With respect to claim 1, the Hodac reference discloses a device for determining the weight of a vehicle (Abs.) configured to obtain a set of weights derived from in-motion weighing of the vehicle on a weighing bridge (¶¶ 0062 & 0064), wherein the weighing bridge accommodates two or more axles of the vehicle (¶¶ 0028-0031), and wherein the set of weights comprises: a weight representing a first single axle (¶ 0052), a weight representing a second single axle (¶ 0065), and at least one weight representing two or more axles of the vehicle (¶ 0069); select one or more weights in the set of weights such that the one or more selected weights together represent all axles of the vehicle and each axle of the vehicle is only represented once; determine a total weight of the vehicle based on the one or more selected weights (¶ 0028). Note that the disclosed system distinguishes between split and non-split vehicles (¶ 0067).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Also, the rejections made are based on art cited by the applicant (the Hodac reference is the US equivalent of FR 2845156 A1), and considering the fact that these references were discussed in detail in the written opinion that was part of the Extended European Search Report submitted by the applicant in the IDS filed 29 June 2022, then applicant was already familiar with these two references, and the issues raised by the EPO, before applicant submitted his amendments to the current application.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856